Case 1:19-mj-03608-UA Document9 Filed 05/30/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Order of Continuance

19 Mag, 3608
JOHN LAMBERT,
a/k/a “Eric Pope,”

Defendant.

 

Upon the application of the United States of America and the affirmation of Benjamin
Woodside Schrier, Assistant United States Attorney for the Southern District of New York, it is
found that the defendant was charged with violations of 18 U.S.C. §§ 1349, 1343, and 2, ina
complaint dated April 11, 2019, and was arrested on April 16, 2019;

It is further found that the defendant was presented before Magistrate Judge Clifton Corker
of the Eastern District of Tennessee on April 16, 2019, and was presented before Magistrate Judge
Kevin N. Fox of the Southern District of New York on April 29, 2019, at which time he was bailed;

It is further found that Gary A. Peters, Esq., counsel for the defendant, and Assistant United
States Attorney Benjamin Woodside Schrier have been engaged in, and are continuing, discussions
concerning a possible disposition of this case;

It is further found that the Government has requested a continuance of 30 days to engage
in further discussions with counsel about the disposition of this case and that the defendant, through
counsel, has consented that such a continuance may be granted for that purpose and has specifically

waived his right to be charged in an indictment or information for an additional 30 days; and
Case 1:19-mj-03608-UA Document9 Filed 05/30/19 Page 2 of 2

It is further found that granting such a continuance best serves the ends of justice and
outweighs the best interests of the public and the defendant in a speedy trial; and therefore it is:

ORDERED that the request for a continuance pursuant to 18 U.S.C. § 3161(h)(7)(A) is
hereby granted until June 15, 2019, and that a copy of this Order and the affirmation of Assistant
United States Attorney Benjamin Woodside Schrier be served by mail on this date on counsel for
the defendant by the United States Attorney's Office.

Dated: New_York, NY
Maybe, 2019

 

 
